Citation Nr: 0611852	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  02-12 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic 
bilateral foot pain syndrome secondary to pes cavus with 
associated cock-up deformities and metatarsalgia, status post 
osteotomy of the left foot (hereinafter referred to as a 
"bilateral foot disability"), for the period prior to 
October 6, 2000, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1971 to 
August 1979.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  The case has come to the Board from the Baltimore RO.

By way of a rather complex procedural background, the Board 
notes that in an October 1981 rating action, the RO proposed 
to reduce the evaluation assigned for metatarsalgia of the 
left foot from 10 percent to noncompensable, effective from 
May 1, 1981.  In a letter received in December 1981, the 
veteran stated that he had not received a letter advising him 
of the proposed reduction but that he wanted to appeal the 
October 1981 rating decision.  He also raised the issue of 
service connection for a right foot disability.  Following a 
VA examination in June 1982, the RO denied service connection 
for a right foot disability and confirmed the reduction to a 
noncompensable evaluation for the left foot disability.  The 
veteran was notified of this decision in July 1982.

In January 1983, the veteran expressed dissatisfaction with 
the denial of service connection for the right foot 
disability, and a statement of the case (SOC) that addressed 
only the right foot disorder was issued in February 1983.  A 
substantive appeal was received in March 1983, at which time 
the veteran requested a personal hearing.  A hearing 
scheduled in April 1983 was cancelled by the veteran.  A 
notation in the record indicates that another hearing would 
be scheduled at a later date.  No further action was 
undertaken by the RO on that issue.  Because the veteran took 
all the steps required to complete his appeal, the claim 
remained open to the present time.

A claim for an increased rating for the left foot disability 
was received in January 2001.  At that time, the veteran 
indicated that he also wanted "back pay" for a 10 percent 
rating from 1980.  In an August 2001 rating action, the RO 
awarded a 20 percent evaluation, effective October 6, 2000, 
for the veteran's service-connected left foot disability.  In 
a deferred rating action in August 2001, the RO acknowledged 
that the veteran had filed an appeal to the October 1981 
rating decision, but that he "let it drop" when he cancelled 
a scheduled personal hearing and did not reschedule.  The RO 
interpreted the veteran's statement for "back pay" as a claim 
for an earlier effective date and denied the claim.  The 
veteran was notified of this decision and did not appeal.  
Therefore, the question of an earlier effective date is not 
in appellate status.

In November 2003, the Board remanded the veteran's claims for 
service connection for a right foot disability and 
entitlement to an increased (compensable) evaluation for 
chronic left foot pain syndrome secondary to pes cavus 
deformity of the foot with associated cock-up deformities and 
metatarsalgia (previously separately rated as metatarsalgia, 
status post excision of the medial sesamoid and osteotomy of 
the fourth metatarsal of the left foot and pes cavus, left 
foot), prior to October 6, 2000, and an evaluation in excess 
of 20 percent for chronic left foot pain syndrome secondary 
to pes cavus deformity of the foot with associated cock-up 
deformities and metatarsalgia, from October 6, 2000, to the 
RO for further development.

In a January 2005 rating action, the RO granted service 
connection for pes cavus of the right foot, effective 
December 11, 1981, that represents a full grant of the 
benefits sought as to this matter.  Effective that date, the 
RO assigned a 10 percent disability rating for a bilateral 
foot disability.  From May 3 to July 1, 1982, the RO awarded 
a temporary total evaluation based on the need for 
convalescence after surgical repair of the right foot, after 
which the prior 10 percent evaluation was restored.  
Effective October 6, 2000, the RO awarded a 30 percent 
evaluation for the veteran's bilateral foot disability.  In 
light of the RO's actions, the Board has recharacterized the 
issues on appeal, as set forth on the decision title page.

In March 2006, the veteran testified during a hearing held at 
the Board's central office in Washington, D.C., before the 
undersigned.  At that time, he reported that in November 2003 
he fell from a tree when his foot gave way and was rendered 
paraplegic.  The veteran contended that his service-connected 
foot disability caused his fall and subsequent paraplegia and 
his representative expressly raised a new claim for service 
connection (see transcript, page 5).  A written statement 
from the veteran's treating VA neurologist was submitted, 
apparently in support of this claim.  As such, the matter of 
entitlement to service connection for residuals of a fall 
including paraplegia as due to the veteran's service-
connected bilateral foot disability is referred to the RO for 
appropriate development and adjudication.


FINDINGS OF FACT

1.	For the period prior to October 6, 2000, the veteran's 
service-connected bilateral foot disability was 
manifested by subjective complaints of bilateral foot 
pain and definite tenderness under the metatarsal heads 
and essentially normal range of motion, but without 
clinical evidence of all toes tending to dorsiflexion, 
limitation of dorsiflexion at ankle to right ankle, and 
shortened plantar fascia.

2.	For the period since October 6, 2000, the veteran's 
service-connected bilateral foot disability is 
manifested by nine of ten hammertoes and subjective 
complaints of bilateral foot pain, but without clinical 
evidence of marked contraction of plantar fascia with 
dropped forefoot, very painful callosities, and marked 
varus deformity. 

3.	Prior to and after October 6, 2000, the clinical 
evidence reflects that the postoperative scars of the 
right and left feet are not shown to be symptomatic.


CONCLUSIONS OF LAW

1.	For the period prior to October 6, 2000, the schedular 
criteria for a rating in excess of 10 percent for 
chronic bilateral foot pain syndrome secondary to pes 
cavus with associated cock-up deformities and 
metatarsalgia, status post osteotomy of the left foot 
are not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.71a, Diagnostic Code (DC) 5278 (2005).

2.	For the period from October 6, 2000, the schedular 
criteria for a rating in excess of 30 percent for 
chronic bilateral foot pain syndrome secondary to pes 
cavus with associated cock-up deformities and 
metatarsalgia, status post osteotomy of the left foot 
are not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.71a, DC 5278 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)

The VA General Counsel has issued a precedent opinion 
interpreting the United States Court of Appeals for Veterans 
Claims (Court's) decision in Pelegrini.  In essence, and as 
pertinent herein, the General Counsel endorsed the notice 
requirements noted above, and held that, to comply with VCAA 
requirements, the Board must ensure that complying notice is 
provided unless the Board makes findings regarding the 
completeness of the record or as to other facts that would 
permit [a conclusion] that the notice error was harmless, 
including an enumeration of all evidence now missing from the 
record that must be a part of the record for the claimant to 
prevail on the claim.  See VAOPGCPREC 7-2004 (July 16, 2004). 

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  See Dingess v. 
Nicholson, No 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  However, in the instant case, as the 
veteran's increased rating claim is being denied, no 
disability rating or effective date will be assigned and, as 
set forth below, there can be no possibility of prejudice to 
the veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claim. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In a May 2004 letter, the RO informed the appellant of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the appellant was advised, by virtue of a detailed 
June 2002 SOC and September 2002 and January 2005 
supplemental statements of the case (SSOCs) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore conclude that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the appellant's claims, and that the SOC and SSOCs issued 
by the RO clarified what evidence would be required to 
establish an increased rating for his service-connected 
bilateral foot disability.  The appellant responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the January 2005 SSOC 
contained the new duty-to-assist regulations codified at 
38 C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.	Factual Background

The evidence of record includes a June 1980 VA examination 
report that notes a pes cavus type joint with a lesion under 
the 4th metatarsal head.  The report indicates that in March 
1979 the veteran underwent a sesamoidectomy (of the) medial 
sesamoid of the left foot, but continued to have pain on 
standing.  There was clawing of four lateral toes of the left 
foot.  The veteran was able to walk on his toes, heels, and 
the inner and outer border of his feet.  He complained that 
his feet hurt after walking approximately two blocks and, at 
times he had pain with or without any pressure.  The 
diagnoses included pes cavus, metatarsalgia, and excision of 
the medial sesamoid of the left foot.

VA medical records reflect that in September 1980, the 
veteran underwent an osteotomy of the 4th metatarsal of the 
left foot.

X-rays of the veteran's left foot were taken in August 1981 
at the time of his VA examination.  The x-rays showed a pes 
cavus deformity, bilaterally, with the absence of one of the 
sesamoids associated with the left first metatarsal and an 
old healed fracture involving the shaft of the fourth 
metatarsal.

The August 1981 VA examination report indicates that the 
veteran's feet started to hurt after he worked for eight 
hours in a standing position.  His left foot hurt since 1979.  
On examination, there was pain on palpation of toes 4 and 5 
of the metatarsal heads of the right foot.  The right foot 
subtalar was restricted on eversion.  All other ranges of 
motion were within normal limits.  Muscle strength in both 
feet was normal.  High arch of each foot on standing was 
noted.  Bilateral pes cavus was noted and metatarsalgia.  It 
was also noted that the veteran underwent left foot surgery 
in September 1980 when an osteotomy of the 4th metatarsal was 
performed.

According to an April 1982 signed medical record from L.S.H., 
D.P.M., the veteran complained of pain at the bottom of his 
foot.  A depressed plantar surface in the area of the 
veteran's right 4th metatarsal was noted.  A metatarsal 
osteotomy at the 4th right metatarsal was suggested.  It was 
further noted that the veteran underwent that procedure in 
May 1982.

A June 1982 VA examination report indicates that the veteran 
complained of bilateral foot pain.  It was noted that he 
underwent left foot surgery performed by VA in 1981 and 
surgical repair of the right foot in May 1982 and still 
complained of discomfort in the surgical site of the right 
feet.  Both surgeries were osteotomy of the 4th metatarsal.  
It was noted that the veteran had pes cavus of both feet.  
Hammertoes of both feet, toes 1 through 4, bilateral, were 
also noted.  There was diffuse nontender callouses of the 
left foot, and the veteran complained of right foot pain with 
nucleated callous.  There were no muscle spasms or weakness.  
Neurovascular examinations were within normal limits. The 
diagnoses were bilateral pes cavus with diffuse callous on 
the left and nucleated callous on the right, and 
postoperative tenderness of the right foot considered normal 
for period of recovery.  

VA treatment records, dated from October 2000 to June 2001, 
reflect the veteran's complaints of increased left foot pain.  
When seen in October 2000, the veteran also complained of 
pain to palpation at the proximal aspect of the 5th 
metatarsal.  There was pain to palpation over the 4th 
metatarsal.  The examiner thought the veteran would benefit 
from orthotics.  November 2000 clinical records indicate the 
veteran had a relatively normal gait while walking into the 
examining room.  Examination of the left foot revealed mild 
tenderness at the proximal 5th metatarsal, distal 4th 
metatarsal, and distal 2nd metatarsal.  There was no pain 
with motion in any direction.  X-rays showed old fracture of 
the distal 4th metatarsal and hallux valgus deformity.  It 
was noted that his left foot pain increased when he returned 
to active work-it was noted that he mowed lawns for a living.

In January 2001, the RO received the veteran's request for an 
increased rating.

The veteran underwent VA examination in March 2001.  
According to the examination report, the veteran had a 
history of pes cavus deformity of the left foot and had 
chronic left foot pain.  It was noted that due to an 
exacerbation of his left foot arch, he developed cock-up 
deformities in that foot.  The veteran underwent a series of 
operation for attempted reduction of foot arch and cock-up 
deformities and alleviation of pain, including invasive 
surgery with open reduction, internal fixation, and excision 
of sesamoid bone.  The veteran currently complained of 
chronic foot pain, particularly with metatarsalgia at the 
bottom of his feet that worsened after walking one block.  He 
had flare-ups approximately five times a week, during which 
his walking was limited to one-half block.  The veteran 
reported a history of loss of coordination and gait due to 
foot pain.  There was no history of loss of range of motion, 
weakness, or early fatiguing.  

On examination, the veteran's left foot revealed evidence of 
pes cavus with associated cock up deformities.  There were 
several surgical scars on his feet.  His metatarsals were 
tender to palpation on the plantar aspect.  Ankle 
dorsiflexion on the right side was to 20 degrees and plantar 
flexion was to 45 degrees.  There were normal subtalar 
movements of the left foot.  There were associated cock-up 
deformities of the toes, but no signs of inflammation, warmth 
or effusion.  The diagnosis was chronic left foot pain 
syndrome secondary to pes cavus deformity of the foot with 
associated cock-up deformities of all the toes.  The veteran 
had attempted surgical revision of pes cavus deformities with 
osteotomy, sesamoidectomy with a requirement of 5 operations 
of the left foot in 1981.  Metatarsalgia was also noted.

A report of a June 2002 informal hearing conference includes 
the veteran's contention that he was entitled to an increased 
evaluation based on knee and ankle pain.

A July 2002 VA examination report reflects the veteran's 
complaints of continued bilateral foot pain.  The veteran 
reported intermittent pain and metatarsalgia, particularly 
when ascending and descending stairs.  At those times, he had 
to turn his feet sideways to because putting direct pressure 
on the ball of his foot was painful.  He took pain medication 
and also used "capsaicin creme".  The veteran said that his 
pain was usually bad at night and when he had pressure on his 
feet.  He was only able to sleep when his feet pointed up.  
Pes cavus in the right foot, similar to the left foot, was 
noted.  There was tenderness to palpation over the 
metatarsals and not only across the balls of his feet, but 
also across the first metatarsal.  Right ankle dorsiflexion 
on the right was to 20 degrees and plantar flexion was to 45 
degrees.  There was normal inversion and eversion, to about 
20 degrees.  The pertinent diagnosis was chronic right foot 
pain secondary to pes cavus deformity.  X-ray of the right 
foot showed no significant bone abnormality.

In unappealed September and November 2002 rating decisions, 
the RO denied service connection for left knee and ankle 
disorders, respectively.

In June 2004, the veteran underwent VA examination.  
According to the examination report, the veteran was in a 
wheel chair and unable to walk due to a fall from a tree.  It 
was noted he was paralyzed with no sensation in either lower 
extremity.  Examination of the left foot revealed well healed 
scars with mild hammertoes involving all toes.  Examination 
of the right foot revealed mild hammertoes with no evidence 
of keratosis of either foot, due to the veteran's paralysis.  
There was no active motion or pain due to paralysis.  The 
diagnosis was bilateral hammertoes, numbers 2 to 5 on the 
right foot, and numbers 1-5 on the left foot.

During his March 2006 Board hearing, the veteran testified 
that the recent VA examination showed he had nine of ten toes 
that were hammertoes, although he was in a wheelchair and did 
not have painful callosities.  Prior to his 2003 accident, he 
had marked limitation of motion of both feet with callouses.  
He said before his accident, VA recommended he obtain special 
orthotic shoes but the shoes were not helpful.  He said he 
had surgeries on both feet and experienced pain when walking, 
more so when he stepped off a curb.

III.	Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2005).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2 (2005), the regulations do not give past 
medical reports precedence over current findings. Francisco 
v. Brown, 7 Vet. App. 55 (1994).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2005).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2005).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2005).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the Rating 
Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran's service-connected bilateral foot disability is 
rated under DC 5278 that evaluates acquired claw foot (pes 
cavus).  He contends that he has pain and limited movement in 
his feet.  He also states the pain limits his ability to walk 
and stand. He testified that that orthotics were not useful. 
He claims that nine of his ten toes were hammertoes.  He 
therefore contends that he is entitled to a rating in excess 
of 10 percent prior to October 6, 2000, and in excess of 30 
percent thereafter, for his service-connected bilateral foot 
disability.

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 
4.6 (2005).

Under 38 C.F.R. § 4.71a, DC 5278, acquired claw foot (pes 
cavus) with marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful callosities, and 
marked varus deformity, that is bilateral in nature warrants 
a 50 percent evaluation and, if unilateral in nature, a 30 
percent evaluation is warranted.  Acquired claw foot (pes 
cavus) with all toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads, that is 
bilateral in nature warrants a 30 percent evaluation and, if 
unilateral, a 20 percent evaluation is warranted.  Id.  A 10 
percent disability rating is assignable when the great toe is 
dorsiflexed, there is some limitation of dorsiflexion at 
ankle, definite tenderness under metatarsal heads, either 
bilaterally or unilaterally.  Id.

Under 38 C.F.R. § 4.71a, DC 5276 (2004), pronounced acquired 
flatfoot with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achillis on manipulation, not improved by 
orthopedic shoes or appliances, that is bilateral in nature 
warrants a 50 percent

Under 38 C.F.R. § 4.71a, DC 5284 (2005), a 10 percent rating 
is assigned for a moderate foot disability.  Moderately 
severe foot disabilities are rated as 20 percent disabling, 
and a maximum rating of 30 percent is assigned for severe 
foot disability. Id.   A notation following this diagnostic 
code provides that a 40 percent rating is to be assigned with 
actual loss of use of the foot.

As noted, the term "moderate" in the context of Diagnostic 
Code 5284 is not defined by regulation; however, the Board 
notes that the overall regulatory scheme contemplates a 10 
percent rating in cases of ankylosis in good weight bearing 
position, or problems so disabling that there is atrophy, 
disturbed circulation and weakness, or where there is inward 
bowing of the tendo Achillis with pain on manipulation and 
use, or definite tenderness with dorsiflexion of the great 
toe and limitation of dorsiflexion of the ankle.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278 (2005).

Normal range of motion of the ankle in plantar flexion is 
from 0 to 45 degrees, and in dorsiflexion is from 0 to 20 
degrees.  See 38 C.F.R. § 4.71, Plate II (2005).

As well, the Board has considered whether the veteran would 
be entitled to a combined rating in excess of 10 percent, and 
in excess of 30 percent, were his left and right foot 
disorders separately rated.  Clearly, since Diagnostic Code 
5278 specifically provides for unilateral and bilateral 
ratings, the veteran's left and right foot disorders can not 
be separately rated under that code.

A.	Rating in Excess of 10 Percent Prior to October 6, 2000

Upon review of the objective medical evidence of record for 
the period in question, the Board is of the opinion that a 
schedular rating in excess of 10 percent for the veteran's 
bilateral foot disability is not warranted.  The evidence 
does not show that the veteran required the use of a cane or 
other assistive devices to ambulate.  He was not noted to 
walk with a limp and was able to perform the activities of 
daily living even though these activities were limited by 
foot pain.  In the Board's opinion, these manifestations are 
consistent with the assigned evaluation of 10 percent.

None of the symptoms required for 20 and 30 percent ratings 
under DC 5278, or any of the other applicable DCs, have been 
noted on examination.  There was no limitation of 
dorsiflexion, and the veteran's feet had full range of 
motion.  Although there was an indication of tenderness under 
the metatarsal heads, there was no indication of tenderness 
at the insertion of the plantar fascia, and there are no 
indications of shortening.  A higher rating based on 
application of the criteria for rating pes cavus is not for 
application.

In making this determination, the Board is cognizant of the 
veteran's complaints of pain, and specifically considered the 
requirements of 38 C.F.R. §§ 4.40 and 4.45, as well as the 
guidelines established by DeLuca v. Brown, supra.  However, 
DC 5278 is not based on limitation of motion and incorporates 
all of the functional limitation resulting from the bilateral 
foot disability.  See Johnson v. Brown, 9 Vet. App. 7 (1996); 
see also DeLuca v. Brown, supra.  The veteran's subjective 
complaints of pain are contemplated in the currently assigned 
10 percent rating for the period in question, and the record 
does not contain objective evidence by which it can be 
factually ascertained that there is or would be any 
functional impairment attributable to the veteran's 
complaints of bilateral foot pain that would warrant a 
schedular rating in excess of 10 percent.   

The preponderance of the competent medical evidence is 
against the veteran's claim for a rating in excess of 10 
percent for the period prior to October 6, 2000.  Moreover, 
the evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

B.	Rating in Excess of 30 Percent From October 6, 2000

Upon review of the objective evidence of record, the Board is 
of the opinion that a rating in excess of 30 percent for the 
veteran's service-connected bilateral foot disability is not 
warranted.  Considering the pertinent evidence, prior to his 
2003 accident, and the pertinent findings thereafter, to 
include the June 2004 VA examination report, the Board notes 
that the criteria for the higher rating are not met.  The 
Board notes that the veteran's representative argued during 
the March 2006 Board hearing that nine of the veteran's ten 
toes were hammertoes and that, alone, should be sufficient to 
meet the criteria for the 50 percent rating under DC 5278.  
However, toes all hammer toes is only one of the several 
essential symptoms set forth in the rating criteria required 
to meet the 50 percent evaluation, as noted above.  The Board 
notes that under DC 5282, all toes hammertoe on one foot 
warrants a 10 percent rating; thus, for two feet with toes 
all hammertoes, only a 20 percent rating would be warranted.  
See 38 C.F.R. § 4.71a, DC 5282 (2005); see also 38 C.F.R. § 
4.14 (2005) (The evaluation of the same disability under 
various diagnoses is to be avoided.). 

Here, the pertinent medical findings do not reflect that the 
veteran has marked varus deformity, marked contraction of 
plantar fascia with dropped forefoot and very painful 
callosities, plus all toes hammer toes, to warrant a 50 
percent rating under DC 5278.  The probative medical evidence 
for the period in question shows that the veteran's bilateral 
foot disability is manifested by pain at the metatarsal heads 
(described as mild tenderness in November 2000).  The veteran 
experiences pain in the feet with use, and hammertoes in nine 
of ten toes, but accentuated pain with use and hammertoes 
warrant no more than a 30 percent rating for bilateral 
involvement.  See 38 C.F.R. § 4.71a, DC 5278.  

The evidence indicates the veteran does not have a dropped 
forefoot or contraction of the plantar fascia, in that none 
of the examinations revealed any deformities in the forefoot 
other than the pes cavus deformities.  In fact, x-rays taken 
in July 2002 showed no significant bone abnormality in the 
right foot.  The veteran does have hammertoes of all toes 
but, in the absence of the remaining criteria for a 50 
percent rating, the hammertoes are equivalent to marked 
tenderness under the metatarsal heads (a criterion for the 30 
percent rating).  The Board therefore finds that the criteria 
for a disability rating in excess of 30 percent under DC 5278 
are not met.  

As well, the pertinent medical evidence shows that the 
veteran's bilateral foot disability is manifested by 
subjective complaints of pain, limitation of motion and lack 
of endurance, in that the veteran is limited in standing and 
walking.  DCs 5276 and 5278 are not, however, based on 
limitation of motion and incorporate all of the functional 
limitation resulting from the foot disability.  See Johnson 
v. Brown, 9 Vet. App. 7; see also DeLuca, supra.  
Consideration of the functional limitations does not, 
therefore, result in entitlement to a higher rating.  The 
currently assigned 30 percent evaluation contemplates the 
veteran's pain and any functional limitation associated with 
his service-connected bilateral foot disability.

In summary, the criteria for a rating in excess of 30 percent 
are not met, based on application of the only diagnostic 
codes pertaining to the feet that provide for a rating in 
excess of 30 percent.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim of 
entitlement to an increased schedular rating for the 
veteran's bilateral foot disability, for the period from 
October 6, 2000.  .  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b).

C.	Other Considerations Prior to and after October 6, 2000

The medical evidence for the periods in question has not 
shown that the surgical scars of the right and left feet are 
poorly nourished with repeated ulceration, or painful and 
tender on objective demonstration.  38 C.F.R. § 4.118, DC 
7803, 7804 (2002), effective prior to July 31, 2002; 38 
C.F.R. § 4.118, DC 7804 (2005), effective July 31, 2002.  The 
scars observed on VA examinations, in notably in June 2004 
were found to be well healed, without evidence of tenderness 
or indication of adherence.  Accordingly, a separate 
compensable rating under the holding in Esteban v. Brown, 6 
Vet. App. at 259 is not warranted.

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1).  The evidence reflects 
that the veteran is disabled by other non-service-connected 
disabilities, namely paraplegia, and there was been no 
evidence submitted to show that the bilateral foot 
disability, alone, has caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
is not required to further discuss the possible application 
of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

A rating in excess of 10 percent for chronic bilateral foot 
pain syndrome secondary to pes cavus with associated cock-up 
deformities and metatarsalgia, status post osteotomy of the 
left foot, for the period prior to October 6, 2000, is 
denied.

A rating in excess of 30 percent for chronic bilateral foot 
pain syndrome secondary to pes cavus with associated cock-up 
deformities and metatarsalgia, status post osteotomy of the 
left foot, for the period from October 6, 2000, is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


